Citation Nr: 1403894	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an upper back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng


INTRODUCTION

The Veteran had active duty service from August 1973 to December 1973, and from November 1990 to July 1991.  The Veteran was a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A February 1986 Statement of Medical Examination and Duty Status provides that during inactive duty training, the Veteran "fell about 1 1/2 ft. when climbing down from helicopter, has back pain."  A June 1986 physical therapy notation shows reports of sporadic low back pain since February 1986.  An August 1987 clinical record shows that the Veteran slipped and hurt the D4-6 [sic] vertebrae with muscle pull while inspecting a helicopter in February 1986.  While treatment with Motrin and ultrasound rendered an initial good result, she reported recurring aching and pain.  It was noted that it "is considered chronic."  It was additionally noted that "since this occurred during IDT [inactive duty training] recommend individual be considered for continued VA hospital evaluation and treatment."  
 
A March 1991 individual sick slip shows that she "STEPPED OFF A FLOOR PALLET WHILE CARRYING A CASE OF OIL AND TRIPPED."  As will be seen below, the examiner takes into consideration this incident in service.  

Following a VA examination in February 2009, the examiner provided a negative nexus opinion noting that "[a]lthough evidence that these injuries occurred while on active duty there is no supporting interval evidence of ongoing chronic upper or lower back problems.  Therefore it is less likely as not the current intermittent upper or low back strains are caused by or the result of the injuries which occurred while on active duty"  

On her substantive appeal received in June 2010, the Veteran indicated that she has had chronic pain and problems with her upper and lower back since service, but was unable to seek medical treatment on a consistent basis due to financial reasons.  She reported additional symptoms, which included "limited motion, weakness and instability."  The VA examiner did not consider that the Veteran's competent lay assertions regarding symptoms and self-treatment since service; thus, another examination is required.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).
  
Moreover, there are outstanding private treatment records that appear pertinent to the claim.  In statement received in June 2010, the Veteran stated that "I am submitting some extra evidence in the form of a current X-ray report for you to evaluate concerning my back....  There are also copies of very old treatment records from Dr. Roger Long (ret.)."  The Veteran's claims file, Virtual VA file and VBMS file are devoid of such records.  These records along with updated VA treatment records should be obtained before the Board can proceed with appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for low and upper back disabilities since service, especially treatment records associated with the X-ray mentioned in the June 2010 statement and treatment records from Dr. Roger Long.  After securing the necessary release, obtain the identified record(s).  Also obtain updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed upper and lower back disabilities.  The claims file and all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should respond to the following:

a)  identify all diagnoses related to the upper and lower back;  

b)  is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed upper or lower back disability is causally related to service, to include the February 1986 slip climbing down from an aircraft and/or the March 1991 slip off a floor pallet? 

The examiner must provide reasons for the opinions given and should take into consideration that the Veteran is competent to report both in-service and post-service symptoms.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and her representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


